Name: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community meeting within the Council of 8 December 1987 on the opening of a zero-duty tariff quota for the Federal Republic of Germany, for flat-rolled products of silicon-electrical steel
 Type: Decision
 Subject Matter: nan
 Date Published: 1987-12-16

 Avis juridique important|41987D058687/586/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community meeting within the Council of 8 December 1987 on the opening of a zero-duty tariff quota for the Federal Republic of Germany, for flat-rolled products of silicon-electrical steel Official Journal L 353 , 16/12/1987 P. 0029 - 0029*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY MEETING WITHIN THE COUNCIL of 8 December 1987 on the opening of a zero-duty tariff quota for the Federal Republic of Germany, for flat-rolled products of silicon-electrical steel (87/586/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY MEETING WITHIN THE COUNCIL HAVE DECIDED AS FOLLOWS: Sole article For the period from 1 January to 30 June 1988, the Federal Republic of Germany may be granted a zero-duty tariff quota in respect of imports from non-member countries of 1 000 tonnes of cold-rolled laser-irradiated, grain-oriented flat-rolled products of silicon-electrical steel, falling under CN codes ex 7225 10 91 and ex 7226 10 30, of a width of 600 mm or more and exceeding 500 mm respectively of a thickness of more than 0,20 mm but less than 0,60 mm and a nominal magnetic-reversal loss of 0,35 watt/kg. Done at Brussels, 8 December 1987. The President N. WILHJELM